Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s representative argues that incorporating the limitations of claim 7 into claim 1 renders claim 1 allowable. Specifically, Applicant’s representative argues that grid elements 220 and 404 of Ghanea et al. are “made of electrically conductive elements, and “any one of the electrically conductive grid elements 404 (or electrically conductive cathode 402, electrically conductive anode 406) sharply diverge from, or conflict with, the recitation in Applicant’s claim 1 of: … which a plurality of spaced apart first walls of the 3D lattice work comprise the electrically non-conductive material.” (Emphasis in Applicant’s representative’s response.)
This argument has been considered but is not persuasive. Ghanea et al. shows a plurality of spaced apart first walls of the 3D lattice work including electrically non-conductive material (figs. 3-4). As taught by Ghanea et al., “In one embodiment, the formation of the apertures 306 is achieved by defining a digital model of the perforated layer 304, including definitions of the apertures 306, and interpretation of the digital model by a control apparatus or process of an additive manufacturing process so as to control the additive manufacturing process to create the apertures 306 such as by way of omitting to extrude or bond non-conductive material in the locations of the apertures 306.” (¶ 56). Thus, the material forming the walls of apertures 306 is non-conductive material, and the walls are connected to, and thereby comprise, grids such as 404, as shown in fig. 4.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754